PER CURIAM: *
Appealing the judgment in a criminal case, Luis Armando Morales-Lopez raises an argument that is foreclosed by United States v. Martinez-Lugo, 782 F.3d 198, 204-05 (5th Cir.2015), petition for cert. filed (June 19, 2015) (No. 14-10355). In Martinez-Lugo, 782 F.3d at 204-05, we held that an enhancement under U.S.S.G. § 2L1.2(b)(l)(A)(i) for a prior conviction of a drug trafficking offense is warranted regardless whether the conviction for the prior offense required- proof of remuneration or commercial activity.
Morales-Lopez also raises an argument that is foreclosed by United States v. Rodriguez-Escareno, 700 F.3d 751, 753-54 (5th Cir.2012), which held that the sentence enhancement provided for in § 2L1.2(b)(l)(A)(i) applies to a conviction for the federal crime of conspiracy to commit a federal drug trafficking offense.
Accordingly, the motion for summary affirmance is GRANTED, the alternative motion for an extension of time to file a brief is DENIED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.